DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on June 28, 2022 amending claims 1, 3, 4, 10, 11, 16-18 and 20, and cancelling claims 2 and 15.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular claim 18 recites, “wherein the container is a proxy component to direct the first request and the second request to the corresponding first component and the third component of the web application.”  Claim 18 previously recites that the first request is to “access a first component of a web application” and that the second request is “to add a second component to the web application.”  While the specification of the instant application describes a proxy component that directs different requests to different components (see e.g. paragraph 0016 of the specification as filed), the specification does not disclose or suggest a proxy component that receives a request to add a component to a web application (i.e. the “second request” in claim 18) and directs the request to a third component like required by claim 18.  As claims 19 and 20 depend from 18 and thereby include all of the limitations of claim 18, claims 19 and 20 are rejected under a similar rationale.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In particular, claim 3 recites “wherein the first virtual environment alternatively comprises a first container and wherein the second virtual environment alternatively comprises a second container.”  Claim 3 depends from claim 1, which recites that “the first and second virtual environments each comprise a virtual machine.”  Claim 3 thus implies that the first virtual environment can comprise a first container instead of a virtual machine and that the second virtual environment can comprise a second container instead of a virtual machine.  Accordingly, claim 3 fails to include all of the limitations (i.e. that the first and second virtual environments each comprise a virtual machine) of the claim upon which it depends.
Claim 4 recites “wherein the first virtual environment alternatively comprises a container and wherein the second virtual environment comprises the virtual machine.”  Claim 4 depends from claim 1, which as noted above, recites that “the first and second virtual environments each comprise a virtual machine.”  Claim 4 thus implies that the first virtual environment can comprise a container instead of a virtual machine.  Accordingly, claim 4 fails to include all of the limitations (i.e. that the first virtual environment comprises a virtual machine) of the claim upon which it depends.
Claim 16 recites “wherein alternatively, each virtual environment of the set of virtual environments comprises a container.”  Claim 16 depends from claim 11, which recites “wherein each virtual environment of the set of virtual environments comprises a virtual machine.”   Claim 16 thus implies that each virtual environment of the set of virtual environments can comprise a container instead of the virtual machine required by claim 11.  Accordingly, claim 16 fails to include all of the limitations (i.e. that each virtual environment of the set of virtual environments comprises a virtual machine) of the claim upon which it depends.
Claim 17 recites, “wherein alternatively the set of virtual environments comprises at least one virtual machine and at least one container.”  Claim 17 depends from claim 11, which as noted above, recites “wherein each virtual environment of the set of virtual environments comprises a virtual machine.”  Claim 17 thus implies that a virtual environment of the set of virtual environments can comprise a container instead of the virtual machine required by claim 11.  Accordingly, claim 17 fails to include all of the limitations (i.e. that each virtual environment of the set of virtual environments comprises a virtual machine) of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, 10-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0229619 to Han et al. (“Han”), over U.S. Patent Application Publication No. 2016/0154539 to Buddhiraja et al. (“Buddhiraja”), over U.S. Patent Application Publication No. 2016/0371108 to Madtha et al. (“Madtha”), and also over U.S. Patent Application Publication No. 2010/0218124 to Aryanto et al. (“Aryanto”).
Regarding claim 1, Han describes a portal system that uses sandboxing to increase reliability of the portal, particularly by compartmentalizing portlets of the portal system (see e.g. paragraph 0008).  Like claimed, Han particularly teaches:
receiving, by a computing device, a first request to access a first component of a web application from a client device, wherein the computing device is different than the client device (see e.g. paragraphs 0013, 0053 and 0146: Han teaches receiving a first request from a user to a master portal process that manages a portal web page, wherein the first request includes a first portlet identifier indicating that it relates to a first portlet.  Han discloses that the portal is provided via a web page – see e.g. paragraphs 0004 and 0053 – and discloses that the master portal process executes on a server – see e.g. paragraph 0093.  Han further discloses that the user accesses the web page via a client device, by which it provides such requests to the master portal process – see e.g. paragraphs 0038-0040, 0077, and 0144-0146.  Han thus teaches receiving, by a computing device (i.e. by a server executing a master portal process), a first request to access a first component (i.e. a portlet) of a web application (i.e. a portal) from a client device, wherein the computing device is different than the client device.);
routing the client device to a first virtual environment where the first component of the web application is located in view of the first request (see e.g. paragraphs 0013, 0056 and 0146-0147: Han discloses that the master portal process determines a first sandbox that executes the first portlet, and transfers the first request to the first sandbox for operation.  Han discloses that the first sandbox can be implemented by a virtual machine – see e.g. paragraphs 0010 and 0138.  Accordingly, Han further teaches routing the client device (i.e. the request received from the client device) to a first virtual environment (e.g. to a first virtual machine), where the first component (i.e. portlet) of the web application (i.e. portal) is located in view of the first request.);
providing, to the client device, a first graphical user interface (GUI) for the first component (see e.g. paragraphs 0013 and 0077: Han discloses that the master portal process receives an updated render of the first portlet based on the first request, and generates a response to the user’s first request including the updated render of the first portlet.  The master portal process thus provides to the client device a first GUI (i.e. an updated rendering) for the first component (i.e. first portlet).);
receiving, by the computing device, a second request to access a second component of the web application from the client device (see e.g. paragraph 0017: Han discloses that the master portal process can receive and process a user’s second request, wherein the second request includes a second portlet identifier indicating that it relates to a second portlet.  Han thus further teaches receiving, by the computing device (i.e. by the server executing a master portal process), a second request to access a second component (i.e. portlet) of a web application (i.e. portal) from a client device.);
routing the client to a second virtual environment where the second component of the web application is located in view of the second request (see e.g. paragraph 0017: Han discloses that the master portal process determines a second sandbox that executes the second portlet, and transfers the second request to the second sandbox for operation.  As noted above, Han discloses that such a sandbox can be implemented by a separate virtual machine – see e.g. paragraphs 0010 and 0138.  Accordingly, Han further teaches routing the client device (i.e. the second request received from the client device) to a second virtual environment (e.g. to a second virtual machine implementing the second sandbox) where the second component (i.e. portlet) of the web application (i.e. portal) is located in view of the second request.);
	providing, to the client device, a second GUI for the second component (see e.g. paragraph 0017: Han discloses that the master portal process receives an updated render of the second portlet based on the second request.  The master portal process thus understandably provides to the client device a second GUI (i.e. an updated rendering) for the second component (i.e. second portlet).);
	receiving a third request to add a third component to the web application (see e.g. paragraphs 0013, 0017, 0053, 0080-0081 and 0146: Like noted above, Han describes a master portal process that receives requests relating to particular portlets, and routes the requests to sandboxes in which the particular portlets are executed.  Han further discloses that the master portal process itself can be executed in a sandbox at the server – see e.g. paragraphs 0076 and 0139.  The master portal process can be considered a “third component” of the portal, i.e. web application, and is necessarily added to and executed at the server in response to a received request to do so.);
	generating, by a processing device of the computing device, a third virtual environment to execute the third component, wherein the first and second virtual environments each comprise a virtual machine, and wherein the third component of the third virtual environment is a proxy component to direct the first request and second request to the corresponding first component and second component (see e.g. paragraphs 0076 and 0139: as noted above, Han discloses that the master portal process itself can be executed in a sandbox at the server.  The server thus generates a third virtual environment to execute the third component, i.e. a generates a third sandbox to execute the master portal process.  Moreover, as further noted above, Han discloses that the master portal process determines the first sandbox that executes the first portlet, and transfers a first request to the first sandbox for operation, and determines the second sandbox that executes the second portlet, and transfers a second request to the second sandbox for operation – see e.g. paragraphs 0013, 0017, 0056 and 0146-0147.  Han discloses that such sandboxes can each be implemented by a separate virtual machine – see e.g. paragraphs 0010 and 0138.  The first and second virtual environments, i.e. sandboxes, thereby each comprise a virtual machine.  Moreover, by receiving the requests and routing them to the appropriate portlets, the master portal process can be considered a “proxy component” like claimed.); and
	adding a fourth component to the web application within a fourth virtual environment (see e.g. paragraphs 0005 and 0066: Han discloses that a user can customize their portal page by adding portlets to the page.  Han further discloses that the portal web page can comprises four or more portlets and four or more sandbox containers – see e.g. paragraphs 0076 and 0094.  Accordingly, it is apparent that a fourth component, e.g. portlet, can be added to the portal within a fourth virtual environment, i.e. sandbox container.).
Han thus teaches a method similar to that of claim 1.  However, Han does not explicitly disclose that the first virtual environment uses a first runtime environment, the second virtual environment uses a second runtime environment, and the third virtual environment uses a third runtime environment, wherein the first runtime environment is different from the second runtime environment, as is required by claim 1.  Moreover, Han does not explicitly disclose that the first component comprises a first set of graphical features from a library comprising a plurality of graphical features having a visual appearance of the web application, and that the second component comprises a second set of graphical features from the library, wherein the first GUI for the first component has the visual appearance of the web application using the first set of graphical features from the library, and the second GUI for the second component has the visual appearance of the web application using the second set of graphical features from the library, as is further required by claim 1.  Han also does not explicitly disclose that the third virtual environment comprises a container, which stores state information associated with the first and second components of the web application, the state information comprising information of the web application that is consistent across the first and second components of the web application, wherein the state information is accessible by the first and second components, and wherein the container of the third virtual environment is updated to allow the fourth component to communicate with the first and second components, as is further required by claim 1.
	Similar to Han, Buddhiraja describes a system in which different components (i.e. portions) of an application (i.e. web page) are executed in different virtual environments (i.e. virtual machines), and wherein requests to access the different components are routed to the different virtual environments (see e.g. paragraphs 0053-0056 and 0058-0060).  Buddhiraja particularly describes a host module, which like the third component (i.e. master portal process) taught by Han, can execute in a separate virtual environment and directs the different requests to the different components/virtual environments and thereby serves as a proxy component (see e.g. paragraphs 0024-0025, 0040-0042 and 0055).  Regarding the claimed invention, Buddhiraja generally teaches that the virtual environments can have different runtime environments (see e.g. paragraphs 0042 and 0106-0107).  Buddhiraja further teaches storing, at the virtual environment executing the host module, state information associated with the other components of the application, wherein the state information comprises information of the application that is consistent across the different components of the application and wherein the state information is accessible by the different components (see e.g. paragraphs 0031-0036, 0061-0062, 0065-0066 and 0068-0074: Buddhiraja teaches that state information for each virtual machine is provided to the host, which stores the state information and provides the state information to other virtual machines; as a result, the state information is accessed by different portions of the web page and is consistent across portions of the web page.  The state information associated with the web page portions is thus stored in a separate virtual environment, i.e. at the virtual environment executing the host, wherein the state information comprises information of the web page that is consistent across the different components and wherein the state information is accessible by the different components.).  In addition, Buddhiraja teaches additional components (e.g. a fourth component) can be added to the application within additional virtual environments (e.g. a fourth virtual environment) (see e.g. paragraphs 0026 and 0043).  As the host module instantiates the additional components/virtual environments and stores state information for the components/virtual environments for the purpose of allowing communication therebetween (see e.g. paragraphs 0026, 0031-0036, 0043, 0061-0062, 0065-0066 and 0068-0074), it is apparent that when adding additional components/virtual environments, the host would necessarily be updated to enable the additional components to communicate with the other components.
	It would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to modify the method taught by Han so that the virtual environments (i.e. the first, second and third virtual environments) can have different runtime environments like taught by Buddhiraja.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the application components to be more effectively managed in the virtual environments, as is evident from Buddhiraja.  Moreover, it also would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to further modify the method taught by Han so that the virtual environment executing the host (i.e. third virtual environment executing the master portal process/third component) stores state information associated with the components of the web application (i.e. the first and second components), the state information comprising information of the web application that is consistent across the components of the web application and wherein the state information is accessible by the components, and wherein the virtual environment executing the host (i.e. the third virtual environment) is updated to allow added components (i.e. the fourth component) to communicate with the other components (i.e. the first and second components), as is taught by Buddhiraja.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable different components of the web application to communicate with each other, as is evident from Buddhiraja.
Madtha generally describes a multi-machine application that spans a virtual machine host and a container host (see e.g. paragraph 0020).  Madtha discloses that more lightweight components (e.g. a web server) of the multi-machine application can be executed in a container, while more resource-intensive components of the application (e.g. a database server) are deployed in a virtual machine (see e.g. paragraphs 0013 and 0020-0021).
It would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja and Madtha before him prior to the effective filing date of the claimed invention, to modify the method taught by Han and Buddhiraja such that one or more of the more lightweight components (i.e. the third component/master portal process) are instead executed in a container like taught by Madtha, while the other components are executed in virtual machines.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can be more resource efficient, as is suggested by Madtha (see e.g. paragraph 0021).
Aryanto generally teaches creating a library of common business components and providing said library to multiple developers, who are then able to design views of portlets within a portal application such that views will have a similar look and feel (see e.g. paragraph 0008).  That is, regarding the claimed invention, Aryanto teaches that the library comprises a plurality of graphical features (i.e. “standard business user interface components” and “user interface elements”) having a visual appearance (i.e. look and feel) of the portal, whereby each of the portlets comprises a particular arrangement of graphical features from the library so as to provide a graphical user interface (e.g. view) for the portlet that that has the visual appearance of the portal (see e.g. paragraphs 0004-0006, 0040-0044 and 0053-0054).
It would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja, Madtha and Aryanto before him prior to the effective filing date of the claimed invention, to modify the method taught by Han, Buddhiraja and Madtha such that each of the components (i.e. the first and second portlets) comprises a particular set of graphical features from a library comprising a plurality of graphical features having a visual appearance of the web application (i.e. portal), whereby the GUI for the component has the visual appearance of the web application using the set of graphical features from the library, as is taught by Aryanto.  It would have been advantageous to one of ordinary skill to utilize such a library because it can accelerate development of the user interface, as is taught by Aryanto (see e.g. paragraphs 0056-0057).  Accordingly, Han, Buddhiraja, Madtha and Aryanto are considered to teach, to one of ordinary skill in the art, a method like that of claim 1.
As per claim 3, it would have been obvious, as is described above, to modify the method taught by Han and Buddhiraja such that one or more of the more lightweight components are instead executed in a container like taught by Madtha, while the other components are executed in virtual machines.  Accordingly, it would have particularly been obvious to alternatively implement the first component/virtual environment with a first container and the second component/virtual environment with a second container.  The above-described combination of Han, Buddhiraja, Madtha and Aryanto thus further teaches a method like that of claim 3.
As per claim 4, it would have been obvious, as is described above, to modify the method taught by Han and Buddhiraja such that one or more of the more lightweight components are instead executed in a container like taught by Madtha, while the other components are executed in virtual machines.  Accordingly, it would have particularly been obvious to alternatively implement the first component/virtual environment with a container and the second component/virtual environment with a virtual machine.  The above-described combination of Han, Buddhiraja, Madtha and Aryanto thus further teaches a method like that of claim 4.
Regarding claim 7, it would have been obvious, as is described above, to modify the method taught by Han so that one of the virtual environments (e.g. the third virtual environment) stores state information associated with the components of the web application (i.e. the first and second components), as is taught by Buddhiraja.  Buddhiraja particularly teaches updating state information in view of a first set of interactions between a client device and a first component of a web application, and providing the state information to the second component of the web application, wherein the state information comprises first data that is used by the second component of the web application for a second set of interactions between the client device and the second component of the web application (see e.g. paragraphs 0031-0036, 0061-0062, 0065-0066 and 0068-0074: Buddhiraja teaches that state information updated at a first virtual machine, which as noted above can be associated with a first portion of the web page, is provided to the host, which then provides the state information to a second virtual machine, which as noted above can be associated with a second portion of the web page, wherein the state information comprises data that is used by the second virtual machine for a second set of interactions between the host and the second virtual machine associated with the second portion.).  Accordingly, the above-described combination of Han, Buddhiraja, Madtha and Aryanto is further considered to teach a method like that of claim 7.
As per claim 10, it would have been obvious, as is described above, to modify the method taught by Han, Buddhiraja and Madtha such that the first GUI for the first component and the second GUI for the second component have a common visual appearance of the web application, as is taught by Aryanto.  Accordingly, the above-described combination of Han, Buddhiraja, Madtha and Aryanto further teaches a method like that of claim 10.
Regarding claim 11, Han describes a portal system that uses sandboxing to increase reliability of the portal, particularly by compartmentalizing portlets of the portal system (see e.g. paragraph 0008).  Like claimed, Han particularly describes an apparatus comprising:
a memory to store state information (see e.g. paragraphs 0039, 0045 and 0093:  Han describes an apparatus, i.e. a computer, that implements a server and which includes memory understandably to store state information and software);
a processing device of a computing device operatively coupled to the memory (see e.g. paragraphs 0039, 0045 and 0093: Han teaches that the computer that implements the server comprises a processor that understandably executes software to perform the following.), the processing device to:
receive, by the computing device from a client device, a set of requests to access a web application comprising a plurality of components, wherein the computing device is different than the client device (see e.g. paragraphs 0013, 0053 and 0146: Han teaches receiving a first request from a user to a master portal process that manages a portal web page, wherein the first request includes a first portlet identifier indicating that it relates to a first portlet.  Han further discloses that the master portal process can receive and process a user’s second request, wherein the second request includes a second portlet identifier indicating that it relates to a second portlet.  Han discloses that the portal is provided via a web page – see e.g. paragraphs 0004 and 0053 – and discloses that the master portal process executes on a server – see e.g. paragraph 0093.  Han further discloses that the user accesses the web page via a client device, by which it provides such requests to the master portal process – see e.g. paragraphs 0038-0040, 0077, and 0144-0146.  Accordingly, Hans teaches that the master portal process executing on the server receives, from a client device, a set of requests to access a web application, i.e. a portal, comprising a plurality of components, i.e. portlets, wherein the server computing device is different than the client device.);
route the set of requests to a set of virtual environments, wherein each component of the web application is located in a respective virtual environment (see e.g. paragraphs 0013, 0056 and 0146-0147: Han discloses that the master portal process determines a first sandbox that executes the first portlet, and transfers the first request to the first sandbox for operation.  Han further discloses that the master portal process determines a second sandbox that executes the second portlet, and transfers the second request to the second sandbox for operation – see e.g. paragraph 0017.   Han teaches that the first and second sandboxes can each be implemented by a separate virtual machine – see e.g. paragraphs 0010 and 0138.  Accordingly, Hans further teaches routing the set of requests to a set of virtual environments, e.g. virtual machines, wherein each component, i.e. portlet, of the web application is located in a respective virtual environment.);
provide, to the client device, a graphical user interface (GUI) for each component of the web application (see e.g. paragraphs 0013 and 0077: Han discloses that the master portal process receives an updated render of the first portlet based on the first request, and generates a response to the user’s first request including the updated render of the first portlet.  Han further discloses that the master portal process receives an updated render of the second portlet based on the second request – see e.g. paragraph 0017.  The master portal process thus provides to the client device a GUI, i.e. an updated rendering, for each component, i.e. portlet, of the web application.);
receive a request to add a new component to the web application (see e.g. paragraphs 0013, 0017, 0053, 0080-0081 and 0146: Like noted above, Han describes a master portal process that receives requests relating to particular portlets, and routes the requests to sandboxes in which the particular portlets are executed.  Han further discloses that the master portal process itself can be executed in a sandbox at the server – see e.g. paragraphs 0076 and 0139.  The master portal process can be considered a “component” of the portal, i.e. web application, and is necessarily added to and executed at the server in response to a received request to do so.); 
generate a new virtual environment to execute the new component, wherein each virtual environment of the set of virtual environments comprises a virtual machine, and wherein the new component is a proxy component to direct the set of requests to the corresponding components of the web application (see e.g. paragraphs 0076 and 0139: as noted above, Han discloses that the master portal process itself can be executed in a sandbox at the server.  The server thus generates a virtual environment to execute the third component, i.e. a generates a sandbox to execute the master portal process.  Moreover, as further noted above, Han discloses that the master portal process determines the first sandbox that executes the first portlet, and transfers a first request to the first sandbox for operation, and determines the second sandbox that executes the second portlet, and transfers a second request to the second sandbox for operation – see e.g. paragraphs 0013, 0017, 0056 and 0146-0147.  Han discloses that such sandboxes can each be implemented by a separate virtual machine – see e.g. paragraphs 0010 and 0138.  The first and second virtual environments, i.e. sandboxes, thereby each comprise a virtual machine.  Moreover, by receiving the requests and routing them to the appropriate portlets, the master portal process can be considered a “proxy component” like claimed.); and
add an additional component to the web application within an additional virtual environment (see e.g. paragraphs 0005 and 0066: Han discloses that a user can customize their portal page by adding portlets to the page.  Han further discloses that the portal web page can comprises four or more portlets and four or more sandbox containers – see e.g. paragraphs 0076 and 0094.  Accordingly, it is apparent that an additional component, e.g. portlet, can be added to the portal within an additional virtual environment, i.e. sandbox container.).
Han thus teaches an apparatus similar to that of claim 11.  However, Han does not explicitly disclose that the new virtual environment uses a new runtime environment to execute the new component, as is required by claim 11.  Han also does not explicitly disclose that the new virtual environment comprises a container and that the apparatus stores, in the container of the new virtual environment, state information associated with the plurality of components of the web application, wherein the state information comprises information of the web application that is consistent across the plurality of components of the web application and wherein the state information is accessible by each of the plurality of components, as is further required by claim 11.  Han also does not disclose that the apparatus updates the state information in view of a first set of interactions between the client device and a first component of the web application and the new virtual environment, and provides the state information to a second component of the web application, wherein the state information comprises first data that is used by the second component for a second set of interactions between the client device and the second component of the web application, as is further required by claim 11.  Han similarly does not teach updating the container comprising the proxy component to allow the additional component to communicate with each of the other components of the web application, as is further required by claim 11.  Moreover, Han does not explicitly disclose that each component comprises corresponding sets of graphical features from a library comprising a plurality of graphical features having a visual appearance of the web application, and wherein the GUI for each component of the web application has a visual appearance of the web application using the corresponding sets of graphical features from the library, as is further required by claim 11.
Similar to Han, Buddhiraja describes a system in which different components (i.e. portions) of an application (i.e. web page) are executed in different virtual environments (i.e. virtual machines), and wherein requests to access the different components are routed to the different virtual environments (see e.g. paragraphs 0053-0056 and 0058-0060).  Buddhiraja particularly describes a host module, which like the new component (i.e. master portal process) taught by Han, can execute in a separate virtual environment and directs the different requests to the different components/virtual environments and thereby serves as a proxy component (see e.g. paragraphs 0024-0025, 0040-0042 and 0055).  Regarding the claimed invention, Buddhiraja generally teaches that the virtual environments can have different runtime environments (see e.g. paragraphs 0042 and 0106-0107).  Buddhiraja further teaches storing, at the virtual environment executing the host module, state information associated with the other components of the application, wherein the state information comprises information of the application that is consistent across the different components of the application and wherein the state information is accessible by the different components (see e.g. paragraphs 0031-0036, 0061-0062, 0065-0066 and 0068-0074: Buddhiraja teaches that state information for each virtual machine is provided to the host, which stores the state information and provides the state information to other virtual machines; as a result, the state information is accessed by different portions of the web page and is consistent across portions of the web page.  The state information associated with the web page portions is thus stored in a separate virtual environment, i.e. at the virtual environment executing the host, wherein the state information comprises information of the web page that is consistent across the different components and wherein the state information is accessible by the different components.).  Moreover, Buddhiraja further teaches updating the state information in view of a first set of interactions between a client device and a first component of a web application and its virtual environment, and providing the state information to a second component of the web application, wherein the state information comprises first data that is used by the second component of the web application for a second set of interactions between the client device and the second component of the web application (see e.g. paragraphs 0031-0036, 0061-0062, 0065-0066 and 0068-0074: Buddhiraja teaches that state information updated at a first virtual machine, which as noted above can be associated with a first portion of the web page, is provided to the host, which then provides the state information to a second virtual machine, which as noted above can be associated with a second portion of the web page, wherein the state information comprises data that is used by the second virtual machine for a second set of interactions between the host and the second virtual machine associated with the second portion.).  Buddhiraja also teaches additional components (e.g. a fourth component) can be added to the application within additional virtual environments (e.g. a fourth virtual environment) (see e.g. paragraphs 0026 and 0043).  As the host module instantiates the additional components/virtual environments and stores state information for the components/virtual environments for the purpose of allowing communication therebetween (see e.g. paragraphs 0026, 0031-0036, 0043, 0061-0062, 0065-0066 and 0068-0074), it is apparent that when adding additional components/virtual environments, the host would necessarily be updated to enable the additional components to communicate with the other components.
It would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to modify the apparatus taught by Han so that the virtual environments (e.g. the new virtual environment) can have different (e.g. new) runtime environments like taught by Buddhiraja.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the application components to be more effectively managed in the virtual environments, as is evident from Buddhiraja.  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to further modify the apparatus taught by Han so as to: (i) store, in the new virtual environment, state information associated with the plurality of components of the web application, wherein the state information comprises information of the web application that is consistent across the plurality of components of the web application and wherein the state information is accessible by each of the plurality of components; (ii) update the state information in view of a first set of interactions between the client device and a first component of the web application and the virtual environment, (iii) provide the state information to a second component of the web application, wherein the state information comprises first data that is used by the second component for a second set of interactions between the client device and the second component of the web application; and (iv) update the new virtual environment comprising the proxy component to allow the additional component to communicate with each of the other components of the web application, as is taught by Buddhiraja.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable different components of the web application to communicate with each other, as is evident from Buddhiraja.
Madtha generally describes a multi-machine application that spans a virtual machine host and a container host (see e.g. paragraph 0020).  Madtha discloses that more lightweight components (e.g. a web server) of the multi-machine application can be executed in a container, while more resource-intensive components of the application (e.g. a database server) are deployed in a virtual machine (see e.g. paragraphs 0013 and 0020-0021).
It would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja and Madtha before him prior to the effective filing date of the claimed invention, to modify the apparatus taught by Han and Buddhiraja such that one or more of the more lightweight components (i.e. the new component/master portal process) are instead executed in a container like taught by Madtha, while the other components are executed in virtual machines.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can be more resource efficient, as is suggested by Madtha (see e.g. paragraph 0021).
Aryanto generally teaches creating a library of common business components and providing said library to multiple developers, who are then able to design views of portlets within a portal application such that views will have a similar look and feel (see e.g. paragraph 0008).  That is, regarding the claimed invention, Aryanto teaches that the library comprises a plurality of graphical features (i.e. “standard business user interface components” and “user interface elements”) having a visual appearance (i.e. look and feel) of the portal, whereby each of the portlets comprises a particular arrangement of graphical features from the library so as to provide a graphical user interface (e.g. view) for the portlet that that has the visual appearance of the portal (see e.g. paragraphs 0004-0006, 0040-0044 and 0053-0054).
It would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja, Madtha and Aryanto before him prior to the effective filing date of the claimed invention, to modify the apparatus taught by Han, Buddhiraja and Madtha such that each of the components (i.e. portlets) comprises a particular set of graphical features from a library comprising a plurality of graphical features having a visual appearance of the web application (i.e. portal), whereby the GUI for the component has the visual appearance of the web application using the set of graphical features from the library, as is taught by Aryanto.  It would have been advantageous to one of ordinary skill to utilize such a library because it can accelerate development of the user interface, as is taught by Aryanto (see e.g. paragraphs 0056-0057).  Accordingly, Han, Buddhiraja, Madtha and Aryanto are considered to teach, to one of ordinary skill in the art, an apparatus like that of claim 11.
As per claim 12, it would have been obvious, as is described above, to modify the apparatus taught by Han such that the virtual environments can have different runtime environments like taught by Buddhiraja.  Accordingly, Han, Buddhiraja, Madtha and Aryanto are considered to teach that a first virtual environment of the set of virtual environments uses a first runtime environment, and that a second virtual environment of the set of virtual environments uses a second runtime environment, wherein the first runtime environment is different from the second runtime environment, as is claimed.
As per claim 16, it would have been obvious, as is described above, to modify the apparatus taught by Han and Buddhiraja such that one or more of the more lightweight components are instead executed in a container like taught by Madtha, while the other components are executed in virtual machines.  Accordingly, it would have particularly been obvious to modify the apparatus so that each virtual environment of the set of virtual environments alternatively comprises a container.  The above-described combination of Han, Buddhiraja, Madtha and Aryanto thus further teaches an apparatus like that of claim 16.
As per claim 17, it would have been obvious, as is described above, to modify the apparatus taught by Han and Buddhiraja such that one or more of the more lightweight components are instead executed in a container like taught by Madtha, while the other components are executed in virtual machines.  Accordingly, it is apparent that the set of virtual environments can alternatively comprise at least one virtual machine and at least one container.  The above-described combination of Han, Buddhiraja, Madtha and Aryanto thus further teaches an apparatus like that of claim 17.
Regarding claim 18, Han describes a portal system that uses sandboxing to increase reliability of the portal, particularly by compartmentalizing portlets of the portal system (see e.g. paragraph 0008).  Like claimed, Han particularly teaches:
receiving, by a computing device, a first request to access a first component of a web application from a client device, wherein the computing device is different than the client device (see e.g. paragraphs 0013, 0053 and 0146: Han teaches receiving a first request from a user to a master portal process that manages a portal web page, wherein the first request includes a first portlet identifier indicating that it relates to a first portlet.  Han discloses that the portal is provided via a web page – see e.g. paragraphs 0004 and 0053 – and discloses that the master portal process executes on a server – see e.g. paragraph 0093.  Han further discloses that the user accesses the web page via a client device, by which it provides such requests to the master portal process – see e.g. paragraphs 0038-0040, 0077, and 0144-0146.  Han thus teaches receiving, by a computing device (i.e. by a server executing a master portal process), a first request to access a first component (i.e. a portlet) of a web application (i.e. a portal) from a client device, wherein the computing device is different than the client device.);
routing the client device to a first virtual environment where the first component of the web application is located in view of the first request (see e.g. paragraphs 0013, 0056 and 0146-0147: Han discloses that the master portal process determines a first sandbox that executes the first portlet, and transfers the first request to the first sandbox for operation.  Han discloses that the first sandbox can be implemented by a virtual machine – see e.g. paragraphs 0010 and 0138.  Accordingly, Han further teaches routing the client device (i.e. the request received from the client device) to a first virtual environment (e.g. to a first virtual machine), where the first component (i.e. portlet) of the web application (i.e. portal) is located in view of the first request.);
providing, to the client device, a first graphical user interface (GUI) for the first component (see e.g. paragraphs 0013 and 0077: Han discloses that the master portal process receives an updated render of the first portlet based on the first request, and generates a response to the user’s first request including the updated render of the first portlet.  The master portal process thus provides to the client device a first GUI (i.e. an updated rendering) for the first component (i.e. first portlet).);
receiving a second request to add a second component to the web application (see e.g. paragraphs 0013, 0017, 0053, 0080-0081 and 0146: Like noted above, Han describes a master portal process that receives requests relating to particular portlets, and routes the requests to sandboxes in which the particular portlets are executed.  Han further discloses that the master portal process itself can be executed in a sandbox at the server – see e.g. paragraphs 0076 and 0139.  The master portal process can be considered a “third component” of the portal, i.e. web application, and is necessarily added to and executed at the server in response to a received request to do so.);
generating, by a processing device of the computing device, a second virtual environment to execute the second component (see e.g. paragraphs 0076 and 0139: as noted above, Han discloses that the master portal process itself can be executed in a sandbox at the server.  The server thus generates a second virtual environment to execute the second component, i.e. a generates a second sandbox to execute the master portal process.);
receiving a third request to access a third component of the web application from the client device (see e.g. paragraph 0017: Han discloses that the master portal process can receive and process another request, wherein the request includes another portlet identifier indicating that it relates to a different portlet.  Han thus further teaches receiving, by the computing device (i.e. by the server executing a master portal process), another (e.g. third) request to access another component (e.g. a third portlet) of a web application (i.e. portal) from a client device.);
routing the client to a third virtual environment where the third component of the web application is located based on the third request (see e.g. paragraphs 0017: Han discloses that the master portal process determines another sandbox that executes the other portlet, and transfers the other request to the other sandbox for operation.  As noted above, Han discloses that such a sandbox can be implemented by a separate virtual machine – see e.g. paragraphs 0010 and 0138.  Accordingly, Han further teaches routing the client device (e.g. the third request received from the client device) to another virtual environment (e.g. to a third virtual machine) where the third component (i.e. other portlet) of the web application (i.e. portal) is located in view of the third request.); 
	providing, to the client device, a second GUI for the third component (see e.g. paragraphs 0017: Han discloses that the master portal process receives an updated render of the other portlet based on the other request.  The master portal process thus understandably provides to the client device a third GUI (i.e. an updated rendering) for the third component (i.e. other portlet).)
wherein the first and third virtual environments each comprise a virtual machine (see e.g. paragraphs 0013, 0017, 0056 and 0146-0147: as noted above, Han discloses that the master portal process determines a first sandbox that executes a first portlet, and transfers a first request to the first sandbox for operation, and determines another sandbox, e.g. third sandbox, that executes another portlet, and transfers a second request to the other sandbox for operation.  As further noted above, Han discloses that such sandboxes can each be implemented by a separate virtual machine – see e.g. paragraphs 0010 and 0138.).
and wherein the second component of the second virtual environment is a proxy component to direct the first request and third request to the corresponding first component and third component of the web application (see e.g. paragraphs 0076 and 0139: as noted above, Han discloses that the master portal process itself can be executed in a sandbox at the server, and therefore, the server necessarily generates a second virtual environment to execute the second component, i.e. a generates a second sandbox to execute the master portal process.  Moreover, as further noted above, Han discloses that the master portal process determines the first sandbox that executes the first portlet, and transfers a first request to the first sandbox for operation, and determines the other, e.g. third, sandbox that executes the other portlet, and transfers another request to the other sandbox for operation – see e.g. paragraphs 0013, 0017, 0056 and 0146-0147.  By receiving the requests and routing them to the appropriate portlets, the master portal process can be considered a “proxy component” like claimed.); and
adding a fourth component to the web application within a fourth virtual environment (see e.g. paragraphs 0005 and 0066: Han discloses that a user can customize their portal page by adding portlets to the page.  Han further discloses that the portal web page can comprises four or more portlets and four or more sandbox containers – see e.g. paragraphs 0076 and 0094.  Accordingly, it is apparent that a fourth component, e.g. portlet, can be added to the portal within a fourth virtual environment, i.e. sandbox container.).
Han discloses that such teachings can be implemented via instructions (i.e. software) stored on a non-transitory computer-readable storage medium (see e.g. paragraphs 0043-0045).  A non-transitory computer-readable storage medium comprising instructions to implement the above-described teachings of Han is considered a non-transitory computer-readable storage medium similar to that of claim 18.  However, Han does not explicitly disclose that the first virtual environment uses a first runtime environment, the second virtual environment uses a second runtime environment, and the third virtual environment uses a third runtime environment, wherein the first runtime environment and the second runtime environment are different from the third runtime environment, as is required by claim 18.  Moreover, Han does not explicitly disclose that the instructions are executed to update state information in view of a first set of interactions between the client device and the first component of the web application and the generated second virtual environment, and to provide the state information to the third component of the web application, wherein the state information comprises first data that is used by the third component of the web application for a second set of interactions between the client device and the third component of the web application, wherein the second virtual environment comprises a container, and wherein the state information is stored at the container of the second virtual environment, as is further required by claim 18.  Han similarly does not teach updating the container of the second virtual environment to allow the fourth component to communicate with the first and third components, as is further required by claim 18.  Moreover, Han also does not explicitly disclose that the first component comprises a first set of graphical features from a library comprising a plurality of graphical features having a visual appearance of the web application, and that the third component comprises a second set of graphical features from the library, wherein the first GUI for the first component has the visual appearance of the web application using the first set of graphical features from the library, and the second GUI for the third component has the visual appearance of the web application using the second set of graphical features from the library, as is further required by claim 18.
Similar to Han, Buddhiraja describes a system in which different components (i.e. portions) of an application (i.e. web page) are executed in different virtual environments (i.e. virtual machines), and wherein requests to access the different components are routed to the different virtual environments (see e.g. paragraphs 0053-0056 and 0058-0060).  Buddhiraja particularly describes a host module, which like the second component (i.e. master portal process) taught by Han, can execute in a separate virtual environment and directs the different requests to the different components/virtual environments and thereby serves as a proxy component (see e.g. paragraphs 0024-0025, 0040-0042 and 0055).  Regarding the claimed invention, Buddhiraja generally teaches that the virtual environments can have different runtime environments (see e.g. paragraphs 0042 and 0106-0107).  Buddhiraja further teaches updating state information in view of a first set of interactions between a client device and a first component of a web application and its virtual environment, and providing the state information to another component of the web application, wherein the state information comprises first data that is used by the other component of the web application for a second set of interactions between the client device and the other component of the web application, and wherein the state information is stored at yet another virtual environment (see e.g. paragraphs 0031-0036, 0061-0062, 0065-0066 and 0068-0074: Buddhiraja teaches that state information updated at a first virtual machine, which as noted above can be associated with a first portion of the web page, is provided to the host, which then provides the state information to a second virtual machine, which as noted above can be associated with a second portion of the web page, wherein the state information comprises data that is used by the second virtual machine for a second set of interactions between the host and the second virtual machine associated with the second portion.  Buddhiraja discloses that the host itself can be implemented as a virtual machine – see e.g. paragraph 0025.).  Buddhiraja also teaches additional components (e.g. a fourth component) can be added to the application within additional virtual environments (e.g. a fourth virtual environment) (see e.g. paragraphs 0026 and 0043).  As the host module instantiates the additional components/virtual environments and stores state information for the components/virtual environments for the purpose of allowing communication therebetween (see e.g. paragraphs 0026, 0031-0036, 0043, 0061-0062, 0065-0066 and 0068-0074), it is apparent that when adding additional components/virtual environments, the host would necessarily be updated to enable the additional components to communicate with the other components.
It would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to modify the non-transitory computer-readable storage medium taught by Han so that the virtual environments can have different runtime environments like taught by Buddhiraja, i.e. it would have been obvious to modify the non-transitory computer-readable storage medium taught by Han so that the first, second and third virtual environments use first, second and third runtime environments, respectively, and wherein the first and second runtime environments are different from the third runtime environment.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the application components to be more effectively managed in the virtual environments, as is evident from Buddhiraja.  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to further modify the non-transitory computer-readable storage medium taught by Han so as to update state information in view of a first set of interactions between the client device and a first component of the web application and its virtual environment, and provide the state information to another (e.g. the third) component of the web application, wherein the state information comprises first data that is used by the other component of the web application for a second set of interactions between the client device and the other component of the web application, wherein the state information is stored at the second virtual environment, and wherein the second virtual environment is updated to allow the fourth component to communicate with the first and third components, as is further taught by Buddhiraja.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable different components of the web application to communicate with each other, as is evident from Buddhiraja.
Madtha generally describes a multi-machine application that spans a virtual machine host and a container host (see e.g. paragraph 0020).  Madtha discloses that more lightweight components (e.g. a web server) of the multi-machine application can be executed in a container, while more resource-intensive components of the application (e.g. a database server) are deployed in a virtual machine (see e.g. paragraphs 0013 and 0020-0021).
It would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja and Madtha before him prior to the effective filing date of the claimed invention, to modify the non-transitory computer-readable storage medium taught by Han and Buddhiraja such that one or more of the more lightweight components (i.e. the second component/master portal process) are instead executed in a container like taught by Madtha, while the other components are executed in virtual machines.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can be more resource efficient, as is suggested by Madtha (see e.g. paragraph 0021).
Aryanto generally teaches creating a library of common business components and providing said library to multiple developers, who are then able to design views of portlets within a portal application such that views will have a similar look and feel (see e.g. paragraph 0008).  That is, regarding the claimed invention, Aryanto teaches that the library comprises a plurality of graphical features (i.e. “standard business user interface components” and “user interface elements”) having a visual appearance (i.e. look and feel) of the portal, whereby each of the portlets comprises a particular arrangement of graphical features from the library so as to provide a graphical user interface (e.g. view) for the portlet that that has the visual appearance of the portal (see e.g. paragraphs 0004-0006, 0040-0044 and 0053-0054).
It would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja, Madtha and Aryanto before him prior to the effective filing date of the claimed invention, to modify the non-transitory computer-readable storage medium taught by Han, Buddhiraja and Madtha such that each of the components (e.g. the first and third portlets) comprises a particular set of graphical features from a library comprising a plurality of graphical features having a visual appearance of the web application (i.e. portal), whereby the GUI for the component has the visual appearance of the web application using the set of graphical features from the library, as is taught by Aryanto.  It would have been advantageous to one of ordinary skill to utilize such a library because it can accelerate development of the user interface, as is taught by Aryanto (see e.g. paragraphs 0056-0057).  Accordingly, Han, Buddhiraja, Madtha and Aryanto are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 18.
As per claim 20, it would have been obvious, as is described above, to modify the non-transitory computer-readable storage medium taught by Han, Buddhiraja and Madtha such that the GUIs for each of the components present a common visual appearance like taught by Aryanto.  Accordingly, the above-described combination of Han, Buddhiraja, Madtha and Aryanto further teaches a non-transitory computer-readable storage medium like that of claim 20.

Claims 5, 6, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han, Buddhiraja, Madtha and Aryanto, which is described above, and also over U.S. Patent No. 9,912,517 to Ramalingam et al. (“Ramalingam”).
As described above, Han, Buddhiraja, Madtha and Aryanto teach a method like that of claim 1, an apparatus like that of claim 12, and a non-transitory computer-readable storage medium like that of claim 18, which entail different virtual environments (e.g. first, second and/or third virtual environments) that use different runtime environments (e.g. first, second and/or third runtime environments).  Han, Buddhiraja, Madtha and Aryanto, however, do not explicitly disclose that the first runtime environment uses a different version of a programming language than the second runtime environment as is required by claims 5 and 13, or that the first runtime environment uses a different programming language than the second runtime environment, as is required by claims 6 and 14.  Similarly, Han, Buddhiraja, Madtha and Aryanto do not disclose that the first runtime environment uses a different programming language or uses a different version of a programming language than the second runtime environment and the third runtime environment, as is required by claim 19.
Ramalingam nevertheless describes the deployment and execution of programs in a distributed computing environment, wherein a first runtime environment associated with a first component of a program uses a different programming language or version of the programming language than a second runtime environment associated with a second component of the program (see e.g. column 2, lines 29-35; column 2, line 55 – column 3, line 3; column 4, lines 4-49; and column 7, lines 28-43; column 10, line 61 – column 11, line 34).
It would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja, Madtha, Aryanto and Ramalingam before him prior to the effective filing date of the claimed invention, to modify the method, apparatus and non-transitory computer-readable storage medium taught by Han, Buddhiraja, Madtha and Aryanto so that the first runtime environment uses a different programming language or a different version of a programming language than the second runtime environment and third runtime environment, as is taught by Ramalingam.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable different developers to create the program using their preferred computing languages, as is evident from Ramalingam.  Accordingly, Han, Buddhiraja, Madtha, Aryanto and Ramalingam are considered to teach, to one of ordinary skill in the art, a method like that of claims 5 and 6, an apparatus like that of claims 13 and 14, and a non-transitory computer-readable storage medium like that of claim 19.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 3, 4, 10, 11, 16-18 and 20, and cancellation of claims 2 and 15.  In response to these amendments, the objections and 35 U.S.C. § 112 rejections presented in the previous Office Action are respectfully withdrawn.  The new 35 U.S.C. § 112 rejections presented above, however, are required in response to the amendments.
The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
9/23/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173